 Case 3:18-cv-01163-G-BK Document 42 Filed 08/18/20       Page 1 of 1 PageID 594



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




CAROL JENKINS,               )
                             )
        Plaintiff,           )
                             )                         CIVIL ACTION NO.
VS.                          )
                             )                         3:18-CV-1163-G (BK)
OCWEN LOAN SERVICING LLC,    )
DEUTSCHE BANK NATIONAL TRUST )
CO.,                         )
                             )
        Defendants.          )


        ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge. Accordingly, Defendants’ Motion for Summary

Judgment is GRANTED, and this case is DISMISSED.

      SO ORDERED.

August 18, 2020.

                                      ________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
